           Case 2:19-cv-01898-WBS-KJN Document 5 Filed 09/19/19 Page 1 of 22



1    JOHN L. BURRIS, Esq. SBN 69888
     ADANTE D. POINTER, Esq. 236229
2    MELISSA C. NOLD, Esq. SBN 301378
     LAW OFFICES OF JOHN L. BURRIS
3    Airport Corporate Centre
     7677 Oakport Street, Suite 1120
4    Oakland, California 94621
     Telephone: (510) 839-5200
5    Facsimile: (510) 839-3882
     john.burris@johnburrislaw.com
6    adante.pointer@johnburrisalaw.com
     melissa.nold@johnburrislaw.com
7
     Attorneys for Plaintiff ADRIAN BURRELL
8

9    JASON ROSS, Esq. SBN 282921
     KNOX & ROSS LAW GROUP
10   3661 Grand Avenue, Suite 205
     Oakland, California 94610
11   Telephone: (510) 240-5278
     jjmross@knoxrosslaw.com
12
     Attorney for Plaintiff MICHAEL WALTON
13

14

15                                  UNITED STATES DISTRICT COURT
16                                EASTERN DISTRICT OF CALIFORNIA
17
     ADRIAN BURRELL, an individual; and                    CASE NO.:2:19-cv-01898-WBS-
18
     MICHAEL WALTON, an individual,                        KJN
19
                                  Plaintiffs,
20                                                         FIRST AMENDED COMPLAINT
            vs.
21                                                         JURY TRIAL DEMANDED
22   CITY OF VALLEJO, a municipal corporation;
     ANDREW BIDOU, in his official capacity as
23
     Chief of Police; DAVID MCLAUGHLIN,
24   individually and in his official capacity as Police
     Officer for the CITY OF VALLEJO; and DOES
25   1-50, individually and in their official capacities
     as Police Officers for the CITY OF VALLEJO,
26
     jointly and severally,
27
                                  Defendants.
28




                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS & DAMAGES - 1
           Case 2:19-cv-01898-WBS-KJN Document 5 Filed 09/19/19 Page 2 of 22



1                                              INTRODUCTION
2
          1. On January 22, 2019, at approximately 3:30 p.m., Mr. Adrian Burrell was in his home
3
     waiting for his cousin, Michael Walton, to arrive. Mr. Burrell looked out of his window and
4
     observed a police officer holding Mr. Walton at gunpoint. Mr. Walton was parked on his motorcycle
5

6    in the driveway of Mr. Burrell’s home.

7         2. Mr. Burrell stood on his front porch and exercised his First Amendment right to record and
8
     film the police. Vallejo Police Officer David McLaughlin demanded that Mr. Burrell go back into his
9
     house. Mr. Burrell declined to follow the officer’s unlawful order and maintained his position on the
10
     porch, approximately 33 feet away from the officer. Officer McLaughlin turned his back on the man
11

12   he was holding at gunpoint and proceeded to approach and physically attack Mr. Burrell, who was

13   thrown into a wall and a swung into a wooden post, causing a concussion and other injuries. Mr.
14
     Burrell was taken into custody and placed in the back of a patrol car but was eventually released. Mr.
15
     Walton was handcuffed, placed in the backseat of the patrol car, but eventually cited and released for
16

17
     allegedly speeding. Officer McLaughlin did not write a police report documenting this incident but

18   was ultimately disciplined as a result of an internal affairs investigation sparked by the release of the
19
     incident video online.
20
          3. This action seeks to recover damages for the violation of Plaintiffs’ rights under state
21
     and federal law.
22

23                                              JURISDICTION

24        4. This action arises under Title 42 of the United States Code, Section 1983. Title 28 of the
25
     United States Code, Sections 1331 and 1343 confers jurisdiction upon this Court. The unlawful acts
26
     and practices alleged herein occurred in Vallejo, California, which is within this judicial district.
27
     Title 28 United States Code Section 1391(b) confers venue upon this Court.
28




                              COMPLAINT FOR VIOLATION OF CIVIL RIGHTS & DAMAGES - 2
           Case 2:19-cv-01898-WBS-KJN Document 5 Filed 09/19/19 Page 3 of 22



                                                   PARTIES
1

2         5. Plaintiff ADRIAN BURRELL is, and at all times herein mentioned was a resident

3    of California and a natural person.
4
          6. Plaintiff MICHAEL WALTON is, and at all times herein mentioned was a resident
5
     of California and a natural person.
6

7
          7. Defendant CITY OF VALLEJO (hereinafter referred to as “CITY”) is and at all times

8    mentioned herein a municipal corporation, duly authorized to operate under the laws of the State of
9    California. Under its supervision, the CITY OF VALLEJO operates the Vallejo Police Department
10
     (“VPD”)
11
          8. Defendant ANDREW BIDOU (hereinafter referred to as “CHIEF”) is and at all times
12

13   mentioned herein a natural person. He is being sued in his official capacity as a Chief of Police for

14   the CITY OF VALLEJO.
15
          9. Defendant DAVID MCLAUGHLIN (hereinafter referred to as “MCLAUGHLIN”) is and at
16
     all times mentioned herein a natural person. He is being sued in his individual and official capacity as
17
     a Police Officer for the CITY OF VALLEJO.
18

19        10. Plaintiffs are ignorant of the true names and/or capacities of defendants sued herein as

20   DOES 1 through 50, inclusive, and therefore sue said defendants by such fictitious names. Plaintiffs
21
     will amend this complaint to allege their true names and capacities when ascertained. Plaintiffs
22
     believes and alleges that each of the DOE defendants is legally responsible and liable for the incident,
23
     injuries and damages hereinafter set forth. Each defendant proximately caused injuries and damages
24

25   because of their negligence, breach of duty, negligent supervision, management or control, violation
26   of public policy and/or use of excessive force. Each defendant is liable for his/her personal conduct,
27
     vicarious or imputed negligence, fault, or breach of duty, whether severally or jointly, or whether
28




                            COMPLAINT FOR VIOLATION OF CIVIL RIGHTS & DAMAGES - 3
           Case 2:19-cv-01898-WBS-KJN Document 5 Filed 09/19/19 Page 4 of 22



     based upon agency, employment, ownership, entrustment, custody, care or control or upon any other
1

2    act or omission. Plaintiffs will ask leave to amend their complaint subject to further discovery.

3         11. In engaging in the conduct alleged herein, defendant police Deputies acted under the color
4
     of law and in the course and scope of their employment with CITY OF VALLEJO. In engaging in
5
     the conduct described herein, Defendant police officers exceeded the authority vested in them as
6

7
     police officers, under the United States and California Constitutions, and as employees of CITY OF

8    VALLEJO.
9         12. For State causes of action related to Federal claims, plaintiffs are required to comply with an
10
     administrative claim requirement under California law. Plaintiffs timely filed their claims more than
11
     45 days prior to filing this Complaint.
12

13                                        STATEMENT OF FACTS
14

15        13. On January 22, 2019, at approximately 3:00 p.m., Plaintiff, Adrian Burrell was inside of his
16
     home, on Bryon Street, in Vallejo, California. Mr. Burrell was awaiting the arrival of his cousin,
17
     Plaintiff Michael Walton.
18
          14. Mr. Burrell’s attention was directed to his front yard and he noticed Michael Walton parked
19

20   in his driveway, on a motorcycle. Mr. Burrell noticed a police car behind Mr. Walton and walked out

21   onto his porch to find out what was happening.
22
          15. Upon exiting his home, Mr. Burrell observed a Vallejo Police Department patrol SUV
23
     parked in front of his home, on the wrong side of the street. Mr. Burrell saw a police officer (later
24

25
     identified as Defendant Vallejo Police Officer David McLaughlin) standing in the door jam of his

26   patrol car, pointing a gun at Mr. Walton.
27

28




                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS & DAMAGES - 4
              Case 2:19-cv-01898-WBS-KJN Document 5 Filed 09/19/19 Page 5 of 22



          16.       Mr. Burrell observed Mr. Walton was still wearing his helmet and was overtly
1

2    unaware that Officer McLauglin was pointing a gun at him. Mr. Burrell immediately called out to

3    Officer McLaughlin to notify him that Mr. Walton likely could not hear him due to the helmet.
4
     Officer McLaughlin aggressively told Mr. Burrell to go back into his house. At this point Mr. Burrell
5
     was standing on his porch, a minimum of 40 feet away away from Officer McLaughlin who was
6

7
     standing in the gutter portion of the street in front of the house.

8         17. Mr. Burrell declined to go back into the house as he was lawfully located on his own porch
9    and maintaining an objectively safe distance from the officer. Mr. Burrell began using his cellular
10
     phone to record what he perceived to be a potentially deadly situation.
11
          18. Officer McLaughlin approached the back of the motorcyle and proceeded to hold Mr.
12

13   Walton at gunpoint. Mr. Walton placed his hands in the air and feared for his life while being held at

14   gunpoint for no good reason whatsoever. Officer McLaughlin again told Mr. Burrell to get back and
15
     he again declined. At this time Mr. Burrell was located on his raised porch, approximately 33 feet
16
     away from Officer McLaughlin. Officer McLaughlin again told Mr. Burrell to ‘get back’ although
17
     Mr. Burrell at no point had left his porch.
18

19        19. Officer McLaughlin proceeded to tell Mr. Burrell that he was going to handcuff and

20   place Mr. Burrell in his patrol car. Then, Officer McLaughlin inexplicably turned away from Mr.
21
     Walton, whom he had been holding at gunpoint, holstered his gun and rushed towards the porch
22
     where Mr. Burrell was still standing, leaving Mr. Walton unattended.
23
          20. Officer McLaughlin accused Mr. Burrell of interfering and grabbed at Mr. Burrell.
24

25   Officer McLaughlin physcially acosted Mr. Burrell about his arms and violently threw him into the
26   outside wall of the house, then swung him around and hit his head against the wooden pillar on the
27
     porch.
28




                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS & DAMAGES - 5
           Case 2:19-cv-01898-WBS-KJN Document 5 Filed 09/19/19 Page 6 of 22



          21.       Mr. Burrell and Mr. Walton were both placed into the back of the patrol car. Mr.
1

2    Burrell notified Officer McLaughlin that he had a military service related injury and asked to have his

3    handcuffs placed in the front of his body. Officer McLaughlin declined to move the handcuffs.
4
     However, shortly after being notified of Mr. Burrell’s military status, Officer McLaughlin’s tone
5
     changed and he released Mr. Burrell and thanked him for his service.
6

7
          22. A short time later, Officer McLaughlin cited Mr. Walton for allegedly speeding and

8    released him as well.
9         23. Mr. Burrell went to the emergency room for treatment for injuries to his head, arms and
10
     shoulder and was diagnosed with a concussion and other injuries.
11
          24. On June 6, 2019, Mr. Burrell met with Defendant Vallejo Chief of Police Andrew Bidou. In
12

13   that meeting, Chief Bidou denied that Defendant McLaughlin was a danger to the citizens of Vallejo,

14   despite multiple lawsuits alleging excessive force and at least two unproked attacks on citizens which
15
     were captured on video.
16
          25. Plaintiffs are informed and believe and thereon allege that CITY OF VALLEJO, and
17
     DOES 26-50, inclusive, breached their duty of care to the public in that they have failed to terminate
18

19   Defendant McLaughlin and DOES 1-25 inclusive, for their respective misconduct and involvement in

20   the incident described herein, namely an unprovoked, violent attack on a law-abiding taxpayer. Their
21
     failure to terminate Defendant McLaughlin, after his documented history of unprovoked violence and
22
     failure to follow policy and DOES 1-25 inclusive, demonstrates the existence of an entrenched
23
     culture, policy or practice of promoting, tolerating and/or ratifying with deliberate indifference, the
24

25   use of excessive and the fabrication of official reports to cover up the Defendant McLaughlin and
26   DOES 1-25’s inclusive, misconduct.
27
          26. Plaintiffs are informed, believe and theron allege that CHIEF BIDOU possessed knowledge
28




                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS & DAMAGES - 6
           Case 2:19-cv-01898-WBS-KJN Document 5 Filed 09/19/19 Page 7 of 22



     of prior incidents of unjustified violence involving Defendant Officer McLaughlin, wherein the
1

2    CHIEF failed to discipline Defendant Officer McLaughlin. Several months prior to the subject

3    incident, in August 2018, Defendant McLaughlin abused his police powers while in the City of
4
     Walnut Creek, by unlawfully holding a man named Santiago Hutchins at gunpoint and subsequently
5
     using unlawful force against his victim. The incident with Mr. Hutchins was also captured on
6

7
     cellphone video. CHIEF BIDOU was personally aware of the August incident and failed to discipline

8    and/or terminate Defendant McLaughlin for the safety of the community. Defendant McLaughlin was
9    never disciplined for unlawfully injuring Mr. Hutchins. Plaintiffs injuries are a direct result of CHIEF
10
     BIDOU’s failure to discipline and/or terminate Defendant McLaughlin for prior criminal activity.
11
        27. Plaintiff is informed, believes and thereon alleges that members of the CITY
12

13   OF VALLEJO Police Department, including, but not limited to Does 1-25 inclusive

14   and/or each of them, have individually and/or while acting in concert with one another
15
     used excessive, arbitrary and/or unreasonable force against Plaintiff.
16
        28. Plaintiff is further informed, believes and therein alleges that as a matter of
17
     official policy – rooted in an entrenched posture of deliberate indifference to the
18

19   constitutional rights of persons who live, work or visit the City of VALLEJO, the CITY

20   has allowed persons to be abused by its Police Officer including Defendants and Does 1-
21
     25 and/or each of them, individually and/or while acting in concert with one another.
22
        29. Plaintiff is informed, believes and therein alleges that City of Vallejo Police Department
23
     exhibits a pattern and practice of using excessive force and misconduct against citizens and despite
24

25   these incidents, none of the Officers are ever found in violation of department policy or disciplined,
26   even under the most questionable of circumstances. Vallejo Police Department failure to discipline or
27
     retrain Defendant Officers is evidence of an official policy, entrenched culture and posture of
28




                            COMPLAINT FOR VIOLATION OF CIVIL RIGHTS & DAMAGES - 7
            Case 2:19-cv-01898-WBS-KJN Document 5 Filed 09/19/19 Page 8 of 22



     deliberate indifference toward protecting citizen’s rights and the resulting deaths and injuries is a
1

2    proximate result of the Vallejo Police Department’s failure to properly supervise its Officers and

3    ratify their unconstitutional conduct. Plaintiff is informed, believe and therin allege that the following
4
     instances are examples of the City of Vallejo’s pattern and practice of condoning misconduct by
5
     failure to discipline:
6

7
                     (a) In May 2012, Mr. Anton Barrett, an unarmed man, was shot and killed by Vallejo

8                        Police Officer Sean Kenney. Officer Kenney was never disciplined or retrained as
9                        a result of shooting an unarmed man. The City of Vallejo settled this case. (See
10
                         2:13-cv-00846)
11
                     (b) In 2012, Mr. Mario Romero, an unarmed man, was shot and killed by Vallejo
12

13                       Police Officer Sean Kenney. Officer Kenney was never disciplined or retrained as

14                       a result of this incident. The City of Vallejo settled this case.
15
                     (c) In 2012, Mr. Jeremiah Moore, an unarmed man, was shot and killed by Vallejo
16
                         Police Officer Sean Kenney. Officer Kenney was never disciplined or retrained as
17
                         a result of this incident. After having killed three men in five months, Officer
18

19                       Sean Kenney left the department voluntarily, but was then inexplicably rehired as

20                       a Homicide Detective, despite public outcry.
21
                     (d) In August 2012, minor Jared Huey was shot and killed by Vallejo Police
22
                         Department, after a pursuit. Mr. Huey was shot while unarmed with his hands up.
23
                         Upon information and belief, none of the defendants involved in this case were
24

25                       disciplined or retrained. This case settled. (See 2:13-cv-00916)
26                   (e) In August 2015, Mr. Jimmy Brooks was having a mental health crisis when
27
                         Vallejo Police Department Officers Spencer Munoz-Bottomly, Matthew Samida,
28




                              COMPLAINT FOR VIOLATION OF CIVIL RIGHTS & DAMAGES - 8
     Case 2:19-cv-01898-WBS-KJN Document 5 Filed 09/19/19 Page 9 of 22



              Zach Jacobsen, James Duncan, Officer Hicks, Jesse Irwin and Ted Postolaki
1

2             responded. Instead of providing mental health services, officers ended up breaking

3             Mr. Brooks’ ankle and fibula. No officers were disciplined or retrained as a result
4
              of this incident. This case settled. (See 2:16-cv-02376).
5
           (f) In January 2015, Mr. Jon Connelly was violently attacked by Vallejo Police
6

7
              Officer Bradley Phillips. During the incident, Officer Phillips threw Mr. Connelly

8             to the ground and smashed his hand/wrist into the concrete with his boot, causing
9             broken bones. In addition, Mr. Connelly suffered a torn rotator cuff and other
10
              injuries. Federal litigation ensued. On information and belief, Plaintiff alleges that
11
              prior to the federal trial commencing in this matter, Vallejo Police Officers
12

13            threatened one of Mr. Connelly’s trial witnesses, which resulted in a defense

14            verdict due to Mr. Connelly’s witness being too intimidated to come to court. Mr.
15
              Connelly has experienced a pattern of harassment ever since speaking out about
16
              this incident. The involved officers were never discplined or retrained for the
17
              underlying incident nor the witness tampering. (See 2:16-cv-1604)
18

19         (g) In June 2015, Jason Anderson was pulled over by Vallejo Police Officers

20            Herndon, Melville, and Coelho. Officers inexplicably tased Mr. Anderson several
21
              times and punched him multiple times. During the incident, Officers were caught
22
              on audio concocting a story to conceal their violations. No officers were
23
              disciplined or retrained as a result of this incident. Litigation is ongoing. (See 2:17-
24

25            cv-00137)
26         (h) In December 2015, Mr. Joseph Ledesma was brutally attacked by Vallejo Police
27
              Officers Robert Demarco and Amanda Blain on his own front lawn, without
28




                   COMPLAINT FOR VIOLATION OF CIVIL RIGHTS & DAMAGES - 9
     Case 2:19-cv-01898-WBS-KJN Document 5 Filed 09/19/19 Page 10 of 22



                  provocation. Mr. Ledemsa suffered multiple fractures in both arms due to dozens
1

2                 of Officer Demarco’s vicious metal baton strikes. Officer Blain tased Mr. Ledesma

3                 multiple times and threatened to do the same to his wife. Mr. Ledesma was struck
4
                  so many times the metal baton bent and had to be disgarded. In his official police
5
                  report, Officer Demarco claimed to strike Mr. Ledesma only ONE TIME, despite
6

7
                  the photographic evidence of numerous baton strikes on Mr. Ledesma’s arms. The

8                 officers did not use their body worn cameras until after they ceased using force.
9                 No one was disciplined or retrained as a result of this incident. During federal
10
                  litigation related to this matter, Defendant Demarco provided a patently different
11
                  statement under oath than the one he provided in his police report. He later
12

13                recanted his new statement and adopted the statements made in his police report.

14                Federal Judge Morrison England issued an Order confirming the City’s
15
                  supervisory failure and failure to discipline the involved officers’ overt policy
16
                  violations. This case settled in August 2019. (See 2:17-cv-0010)
17
            (i)   In April 2016, Mr. Derrick Shields was attacked by multiple Vallejo Police
18

19                Officers while lying face down on the ground. Officers kicked, punched, and

20                struck him with a baton and flashlight. Mr. Shields was knocked unconscious and
21
                  suffered a broken jaw and broken teeth as a result of this incident. Upon
22
                  information and belief, none of the officers involved in this incident were retrained
23
                  or disciplined. (See 2:16-cv-02399)
24

25          (j) On January 23, 2017, Decedent Angel Ramos was shot to death by Vallejo Police
26                Officer Zachary Jacobsen. The City of Vallejo Police Department issued a press
27
                  release in response to this incident wherein they claimed Angel Ramos was shot
28




                      COMPLAINT FOR VIOLATION OF CIVIL RIGHTS & DAMAGES - 10
     Case 2:19-cv-01898-WBS-KJN Document 5 Filed 09/19/19 Page 11 of 22



               because he was in the midst of trying to stab a child. This public release of
1

2              knowingly inaccurate information was calculated to mislead the public and villify

3              the decedent, in order to dissuade public outcry and conceal unlawful practices.
4
               Witness testimony and physical evidence belies the department’s public claims
5
               and shows that Angel Ramos was shot while unarmed and engaged in a fist fight.
6

7
               Officer Jacobsen shot Angel Ramos from a place of obvious tactical disadvantage

8              and did not activate his lapel camera, in violation of training and department
9              policy. Officer Jacobsen was not disciplined or retrained as a result of this
10
               incident. This case is ongoing. (See 2:17-cv-01619)
11
            (k) In Feburary 2017, Mr. Michael Kennedy was lawfully videotaping an incident
12

13             involving Vallejo Police Officers. The Officers demanded that Mr. Kennedy stop

14             videotaping and arrested him in violation of his First Amendment rights. Upon
15
               information and belief, officers were not disciplined or retrained as a result of this
16
               incident. A claim has been filed and litigation is currently stayed.
17
            (l) In March 2017, Mr. Nickolas Pitts was taking out his garbage when he was
18

19             accosted by Vallejo Police Officers DAVID McLaughlin and Officer Kimodo. Mr.

20             Pitts was commiting no crime or infraction. Mr. Pitts was violently thrown into a
21
               light pole and had his dreadlocks ripped from his head. Officers falsely claimed to
22
               onlookers that Mr. Pitts was on parole, despite Mr. Pitts having no criminal record
23
               whatsoever. Mr. Pitts was falsely arrested for resisting arrest. Officers did not
24

25             activate their body worn cameras until after handcuffing Mr. Pitts. All charges
26             were dismissed against Mr. Pitts. No officers were disciplined or retrained as a
27
               result of this incident. This case settled in 2018. (See 2:17-cv-00988)
28




                   COMPLAINT FOR VIOLATION OF CIVIL RIGHTS & DAMAGES - 11
     Case 2:19-cv-01898-WBS-KJN Document 5 Filed 09/19/19 Page 12 of 22



            (m) In March 2017, Mr. Dejuan Hall was viciously beaten by Vallejo Police Officers
1

2              while suffering a known mental health episode. Instead of providing assistance,

3              Vallejo PD Officer Spence Munoz-Bottomly punched Mr. Hall in the face multiple
4
               times and beat him with a flashlight. This incident was captured on video. Upon
5
               information and belief, no officers were disciplined or retrained as a result of this
6

7
               incident. The City of Vallejo settled this case in June 2019.

8           (n) In July 2017, Mr. Carl Edwards was attacked by Vallejo Police Officers Spencer
9              Muniz-Bottomley, Mark Thompson, Bretton Wagoner and Sgt. Steve Darden
10
               while fixing a fence. During this vicious beating, Mr. Edwards suffered head
11
               trauma, a broken nose, a black eye, cuts to his face, arms, back, hands, head, and
12

13             he required stitches over his right brow. This incident was captured on video.

14             Upon information and belief, none of the officers involved in this incident were
15
               disciplined or retrained. It should be noted that Sgt. Steve Darden has a number of
16
               unwarranted violent incidents with the public captured on video, including an
17
               incident where he attacked a crime victim. Nevertheless, he remains part of the
18

19             commmand staff. Litigation in this case is ongoing.

20          (o) On February 13, 2018, Decedent Ronell Foster was shot to death by Defendant
21
               DAVID McMahon, after being stopped for not having a headlight on his bicycle.
22
               The City of Vallejo Police Department issued a press release in response to this
23
               incident wherein they claimed Mr. Foster raised a flashlight in his hand in a
24

25             menacing fashion, prompting Officer McMahon to fear for his life and open fire.
26             This public release of knowingly inaccurate information was calculated to mislead
27
               the public and villify the decedent, in order to dissuade public outcry and conceal
28




                   COMPLAINT FOR VIOLATION OF CIVIL RIGHTS & DAMAGES - 12
     Case 2:19-cv-01898-WBS-KJN Document 5 Filed 09/19/19 Page 13 of 22



               unlawful practices. Video evidence of the incident belies the department’s public
1

2              claims and shows Mr. Foster being shot in the back while attempting to flee from

3              Officer McMahon, who had struck Mr. Foster in the head with a flashlight. Officer
4
               McMahon did not activate his body worn camera until after Mr. Foster was shot
5
               and killed. Officer McMahon was never disciplined or retrained after shooting an
6

7
               unarmed man in the back. This case is currently being litigated. (See 18-cv-00673

8              JAM-CKD);
9           (p) In April 2018, Ms. Sherry Graff was at her home when Vallejo Police Officer
10
               Murphy arrived in response to a welfare check. Officer Murphy lured Ms. Graff
11
               out of her house for the purpose of arresting her. In the course of bringing her into
12

13             custody, Officer Murphy threw her down the stairs and abused her so violently that

14             he left fingerprint bruises on her breasts. Ms. Graff required mutiple staples to
15
               repair the lacerations to her head. This incident was captured on lapel camera
16
               video. No one was disciplined or retrained as a result of this incident. This case is
17
               currently being litigated. (See 2:18-cv-02848-KJM-CKD);
18

19          (q) In August 2018, Angel Bagos was attacked by Vallejo Police Department in front

20             of a restaurant. Without cause, Mr. Bagos was knocked down, hog tied and
21
               severely beaten with a flashlight. Mr. Bagos was arrested but all charges were
22
               dropped. This incident was caputed on video. Upon information and belief, none
23
               of the officers involved in this incident were disciplined or retrained. A claim has
24

25             been filed in this matter and litigtion is forthcoming.
26          (r) In October 2018, Delon Thurston was racially profiled and stopped by Vallejo
27
               Police Officer Kevin Barreto, without cause. The officers claimed Ms. Thurston
28




                   COMPLAINT FOR VIOLATION OF CIVIL RIGHTS & DAMAGES - 13
     Case 2:19-cv-01898-WBS-KJN Document 5 Filed 09/19/19 Page 14 of 22



               had stolen her own car; which had not been reported stolen. The officers dragged
1

2              Ms. Thurston out of her car which was parked in her own driveway and arrested.

3              While being searched subject to arrest, the officer penetrated Ms. Thurston’s
4
               vagina through her clothing. Ms. Thurston was arrested and taken to jail. The
5
               District Attorney did not charge Ms. Thurston with a crime. Ms. Thurston had
6

7
               never been arrested prior to this incident. No one was disciplined or retrained as a

8              result of this incident. A claim was filed with the City of Vallejo and litigation is
9              forthcoming;
10
            (s) In March 2019, Carlos Yescas was stopped by a Vallejo Police Department
11
               Lieutenant Nichelini for a minor traffic offense. The Lieutenant was in plain
12

13             clothes and driving an unmarked car not suitable for transport. Lt. Nichelini failed

14             to identify himself as a police officer and falsely accused Mr. Yescas of resisiting,
15
               because he was still wearing his seatbelt. Lt. Nichelini tried to drag Mr. Yescas out
16
               of the car although the young man was still wearing his seatbelt. The Lieutenant
17
               threw Mr. Yescas on the ground and then kneeled on his back prompting Mr.
18

19             Yescas to plead with the Lieutenant that he was unable to breath. Mr. Yescas was

20             arrested. This incident was captured on video by Mr. Yescas’ 10-year-old brother.
21
               Upon information and belief, Lt. Nicholini was not disciplined or retrained as a
22
               result of this incident. A claim for this incident has been filed.
23
            (t) On April 15, 2019, Deyana Jenkins and several young women were stopped by
24

25             multiple Vallejo Police Officers without cause. Ms. Jenkins is the niece of
26             Decedent Willie McCoy. The young women were held at gunpoint without cause.
27
               Ms. Jenkins was compliant; nevertheless, a yet-to-identified Officer dragged her
28




                   COMPLAINT FOR VIOLATION OF CIVIL RIGHTS & DAMAGES - 14
     Case 2:19-cv-01898-WBS-KJN Document 5 Filed 09/19/19 Page 15 of 22



               out of the car, threw her on the ground and tased her. Ms. Jenkins was arrested
1

2              and taken to jail. The District Attorney refused to charge Ms. Jenkins with any

3              crime related to this unlawful incident. Prior to this incident, Ms. Jenkins had
4
               never been arrested in her entire life. The incident was captured on bystander
5
               cellphone video. Upon information and belief, no officers were disciplined or
6

7
               retrained as a result of this incident. A claim has been filed and litigation is

8              forthcoming.
9           (u) On June 25, 2019, Vallejo City Manager Greg Nyhoff spoke at a regularly
10
               scheduled City Council meeting. Shockingly, Mr. Nyhoff publicly ratified the
11
               department’s infamous history of violence and contravened the countless civil
12

13             claims, civil complaints, videos, photos and testimonials from the community

14             reporting unwarranted violence, abuse, false arrest, racial profiling and
15
               intimidation by denying that there is an excessive force problem with Vallejo
16
               Police Officers. The City Manager stated that in his “opinion, those just don’t
17
               seem like there’s excessive use of force or a lot of use of force in our community,”
18

19             Nyhoff said. “There are people who resist,” Nyhoff said. “There are people with

20             mental illness who you just have to use force, sometimes for their own health or
21
               well being.” Mr. Nyhoff’s statements clearly seek to publicly ratify, encourage and
22
               condone the Vallejo Police Department’s well documented pattern and practice of
23
               gratuitous violence and unconstitutional policing. Mr. Nyhoff’s statements
24

25             regarding force being used on mentally ill individuals is in contrast to P.O.S.T.
26             training, Vallejo Police Department policy, state and federal law and seeks to
27
               excuse unlawful behavior.
28




                   COMPLAINT FOR VIOLATION OF CIVIL RIGHTS & DAMAGES - 15
           Case 2:19-cv-01898-WBS-KJN Document 5 Filed 09/19/19 Page 16 of 22



        30. Plaintiff is informed, believes and therein alleges that CITY OF VALLEJO knew, had
1

2    reason to know by way of actual or constructive notice of the aforementioned policy, culture, pattern

3    and/or practice and the complained of conduct and resultant injuries/violations.
4
        31. Plaintiff is ignorant of the true names and capacities of Defendant Officers DOES 1
5
     Through 25, inclusive, and therefore sue these Defendants by such fictitious names. Plaintiff is
6

7
     informed, believes, and thereon alleges that each Defendant so named is responsible in some manner

8    for the injuries and damages sustained by Plaintiff as set forth herein. Plaintiff will amend their
9    complaint to state the names and capacities of DOES 1-50, inclusive, when they have been
10
     ascertained.
11
                                                   DAMAGES
12

13      32. Plaintiffs were physically and emotionally injured and damaged as a proximate result of

14   this egregious and unwarranted beating, including but not limited to: Defendants’ violation of
15
     Plaintiffs’ federal civil rights under 42 U.S.C. §1983 and the Fourth Amendment; and violations of
16
     California statutory and common law.
17
        33. Plaintiffs found it necessary to engage the services of private counsel to vindicate her rights
18

19   under the law. Plaintiffs are therefore entitled to an award of attorneys’ fees and/or costs pursuant to

20   statute(s) in the event that he is the prevailing party in this action under 42 U.S.C. § 1983, 1985-86
21
     and 1988.
22

23                                           FIRST CAUSE OF ACTION

24                       Violation of Fourth Amendment of the United States Constitution

25                                                  (42 U.S.C. §1983)

26                     (Plaintiffs Against MCLAUGHLIN and DOES 1-25 inclusive)

27
        34. Plaintiffs re-allege and incorporate by reference paragraphs 1 through 33 of this
28




                            COMPLAINT FOR VIOLATION OF CIVIL RIGHTS & DAMAGES - 16
           Case 2:19-cv-01898-WBS-KJN Document 5 Filed 09/19/19 Page 17 of 22



     complaint. Defendants’ above-described conduct violated Plaintiffs’ rights, as provided for under the
1

2    Fourth Amendment to the United States Constitution, to be free from excessive and/or arbitrary

3    and/or unreasonable use of force against him.
4
        35. Plaintiff Burrell was forced to endure conscious pain and suffering because of Defendant
5
     McLaughlin’s unconstitutional conduct;
6

7
        36. Defendant acted under color of law by seizing Mr. Walton, at gunpoint, without lawful

8    justification thereby depriving him of his right to be free from unreasonable searches and seizures;
9    and by seizing and physically attacking Mr. Burrell without lawful justification thereby subjecting
10
     Plaintiff to excessive force and depriving him of his right to be free from unreasonable searches and
11
     seizures. The rights violated by Defendant McLaughlin include, but not limited to:
12

13                         a. The right to be free from unreasonable searches and seizures, as guaranteed

14                         by the Fourth Amendment to the United States Constitution;
15
            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
16

17
                                           SECOND CAUSE OF ACTION

18
                          Violation of First Amendment of the United States Constitution

19
                                                     (42 U.S.C. §1983)

20
                   (Plaintiff Burrell Against MCLAUGHLIN and DOES 1-25 inclusive)

21
        37. Plaintiff re-alleges and incorporates by reference paragraphs 1 through 36 of this
22
     complaint. Defendants’ above-described conduct violated Plaintiff’s rights, as provided for under the
23

24   First Amendment to the United States Constitution, to be free to film and record the police.

25      38. Plaintiff Burrell was violently attacked, handcuffed and physically prohibited from
26
     exercising his First Amendment rights to film and record Defendant McLaughlin.
27
        39. Prior to being approached and physically attacked, Plaintiff Burrell maintained an
28




                            COMPLAINT FOR VIOLATION OF CIVIL RIGHTS & DAMAGES - 17
           Case 2:19-cv-01898-WBS-KJN Document 5 Filed 09/19/19 Page 18 of 22



     objectively safe distance from Defendant McLaughlin at all times.
1

2       40. Defendant acted under color of law by physically attacking Mr. Burrell and interfering with

3    his First Amendment right to film and record the police, without lawful justification thereby
4
     depriving Plaintiff of certain constitutionally protected rights, including, but not limited to:
5
                            a. The right to film and record the police.
6

7
            WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

8
                                         THIRD CAUSE OF ACTION
9
                                        (Monell – 42 U.S.C. section 1983)
10
                             (Plaintiffs Against CITY, CHIEF and DOES 26-50)
11

12      41. Plaintiffs hereby re-alleges and incorporates by reference herein paragraphs 1 through 40 of
13   this Complaint.
14
        42. Plaintiffs are informed and believes and thereon alleges that high-ranking CITY OF
15
     VALLEJO officials, including high-ranking police supervisor CHIEFAndrew Bidou and DOES 26
16

17   through 50, and/or each of them, knew and/or reasonably should have known about the repeated acts

18   of unconstitutional excessive force by Vallejo Police Department.
19
        43. Despite having such notice, Plaintiffs are informed and believes and thereon
20
     Alleges that CITY OF VALLEJO & DOES 26-50, and/or each of them, approved,
21
     ratified, condoned, encouraged, sought to cover up, and/or tacitly authorized the
22

23   continuing pattern and practice of misconduct and/or civil rights violations by Vallejo

24   Police Department employees by failure to discipline and retrain officers who acted
25
     unlawfully and outside of department policy, which brought about Defendant
26
     McLaughlin and DOES 1-25 unlawfully attack on Plaintiffs.
27

28
        44. Plaintiffs are further informed and believes and thereon alleges that as a result




                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS & DAMAGES - 18
           Case 2:19-cv-01898-WBS-KJN Document 5 Filed 09/19/19 Page 19 of 22



     of the deliberate indifference, reckless and/or conscious disregard of the misconduct by
1

2    Defendant Officers and DOES 1-25 and/or each of them, ratified and encouraged these

3    Officers to continue their course of misconduct.
4
         45. Plaintiffs further allege that Defendant DOES 26-50, and/or each of
5
     them, were on notice of the Constitutional defects in their training of Vallejo Police Officers,
6

7
     including, but not limited to unlawfully using excessive force to make detentions and/or arrests.

8        46. The aforementioned acts and/or omissions and/or deliberate indifference by high ranking
9    CITY OF VALLEJO officials, including high ranking Vallejo Police Department
10
     supervisors, DOES 26-50, and each of them resulted in the deprivation of Plaintiffs’
11
     constitutional rights including, but not limited to the right to be free from excessive
12

13   force by Officers, as guaranteed by the Fourth Amendment to the United States

14   Constitution.
15
             WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
16

17                                       FOURTH CAUSE OF ACTION
                                               (Negligence)
18
                        (Plaintiffs Against MCLAUGHLIN and DOES 1-25 inclusive)
19

20
         47. Plaintiffs re-alleges and incorporates by reference herein paragraphs 1 through 46 of this
21
     Complaint, except for any and all allegations of intentional, malicious, extreme, outrageous, wanton,
22
     and oppressive conduct by defendants, and any and all allegations requesting punitive damages.
23

24       48. Defendant McLaughlin and DOES 1-25 inclusive, by and through their respective agents

25   and employees, caused the injuries to Plaintiffs, as a result of their negligent conduct and/or negligent
26
     failure to act as set-forth herein, including, but not limited to: failure to use proper tactics and/or
27
     employ reasonable police procedures and/or use appropriate force.
28




                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS & DAMAGES - 19
           Case 2:19-cv-01898-WBS-KJN Document 5 Filed 09/19/19 Page 20 of 22



        49. As an actual and proximate result of said defendants’ negligence, Plaintiffs sustained
1

2    pecuniary loss and pain and suffering, in an amount according to proof at trial.

3           WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
4

5
                                         FIFTH CAUSE OF ACTION
6                                 (Violation of Right To Enjoy Civil Rights)
7                             (Violation of CALIFORNIA CIVIL CODE §52.1)
8                         (Plaintiffs Against Defendant McLaughlin and DOES 1-25)
9

10
        50. Plaintiffs re-allege and incorporate by reference paragraphs 1 through 49 of this Complaint.

11      51. Defendant DOES’ above-described conduct constituted interference, and attempted
12
     interference, by threats, intimidation and coercion, with Plaintiffs’ peaceable exercise and enjoyment
13
     of rights secured by the Constitution and laws of the United States and the State of California, in
14
     violation of California Civil Code §52.1.
15

16          WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.

17

18
                                         SIXTH CAUSE OF ACTION
19                                                  (Battery)
20                    (Plaintiff Burrell Against McLaughlin and DOES 1-25 inclusive)
21

22      52. Plaintiff re-alleges and incorporates by reference paragraphs 1 through 51 of this complaint.

23      53. Defendants’ above-described conduct constituted a battery.
24
            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
25

26

27

28




                            COMPLAINT FOR VIOLATION OF CIVIL RIGHTS & DAMAGES - 20
           Case 2:19-cv-01898-WBS-KJN Document 5 Filed 09/19/19 Page 21 of 22



                                       SEVENTH CAUSE OF ACTION
1
                                                     (Assault)
2
                          (Plaintiffs Against McLaughlin and DOES 1-25 inclusive)
3

4
        54. Plaintiff re-alleges and incorporates by reference paragraphs 1 through 53 of this complaint.
5
        55. Defendants’ above-described conduct constituted an assault.
6
            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
7

8
                                        EIGHTH CAUSE OF ACTION
9
                                 (Intentional Infliction of Emotional Distress)
10
                          (Plaintiffs Against McLaughlin and DOES 1-25 inclusive)
11

12
        56. Plaintiffs hereby re-allege and incorporate by reference paragraphs 1 through 55 of this
13
     Complaint.
14

15
        57. Defendants' above-described conduct was extreme, unreasonable and outrageous.

16      58. In engaging in the above-described conduct, Defendants intentionally ignored or recklessly
17
     disregarded the foreseeable risk that Plaintiffs would suffer extreme emotional distress as a
18
     result of being attacked, terrorized, assaulted and battered.
19
            WHEREFORE, Plaintiffs pray for relief, as hereinafter set forth.
20

21

22                                              JURY DEMAND

23
        59. Plaintiffs hereby demand a jury trial.
24

25

26

27

28




                            COMPLAINT FOR VIOLATION OF CIVIL RIGHTS & DAMAGES - 21
          Case 2:19-cv-01898-WBS-KJN Document 5 Filed 09/19/19 Page 22 of 22



                                            PRAYER FOR RELIEF
1

2
            WHEREFORE, Plaintiffs pray for relief, as follows:
3

4
            1. For injunctive relief, up to and including assigning a federal monitor to supervise the CITY
5
            OF VALLEJO;
6
            2. For general damages in a sum to be determined at trial;
7
            3. For special damages, including but not limited to, past, present and/or future wage loss,
8
     income, medical expenses and other special damages in a sum to be determined according to proof;
9
            4. For punitive damages and exemplary damages in amounts to be determined according to
10
     proof as to Defendants McLaughlin; Bidou, and DOES 1 through 25 and/or each of them;
11
            5. Any and all permissible statutory damages;
12
            6. For reasonable attorney’s fees pursuant to 42 U.S.C. §1988 and U.S.C. §794a; and
13
            7. For cost of suit herein incurred.
14

15
     Dated: September 18, 2019             THE LAW OFFICES OF JOHN L. BURRIS
16

17
                                                   /s/ JOHN L. BURRIS
18                                                  JOHN L. BURRIS
                                                    ADANTE D. POINTER
19
                                                    MELISSA C. NOLD
20                                                  Attorneys for Plaintiffs

21

22

23

24

25

26

27

28




                            COMPLAINT FOR VIOLATION OF CIVIL RIGHTS & DAMAGES - 22
